USDC IN/ND case 3:20-cv-00305-DRL-MGG document 2 filed 04/14/20 page 1 of 6


                              UNITED STATES DISTRICT COURT
                              NORTHERN DISTRICT OF INDIANA
                                  SOUTH BEND DIVISION

 QUINTIN J. MAYWEATHER-BROWN,

                         Plaintiff,

         v.                                               CAUSE NO. 3:20-CV-305-DRL-MGG

 WARDEN, LEWIS, WESTVILLE OFFICE
 OF INTERNAL AFFAIRS, FARLEE, and
 JOHN SALYER,

                         Defendants.

                                        OPINION & ORDER

        Quintin J. Mayweather-Brown, a prisoner without a lawyer, is an abusive litigator. This is the

twenty-fourth case he has filed in this court. He is prohibited from proceeding in forma pauperis by 28

U.S.C. § 1915(g) unless he is imminent danger of serious physical harm because as a prisoner he filed

three or more meritless lawsuits—commonly known as the Three Strikes Rule. This is not news to

him. He was first told this in an order in 2017. Mayweather-Brown v. Elkhart Co. Sheriffs Dept., 3:17-CV-

178 (N.D. Ind. filed February 28, 2017) and Mayweather-Brown v. Bradley Rodgers, 3:17-CV-179 (N.D.

Ind. filed February 28, 2017). This is the seventh case alleging imminent danger he has filed since then.

        In Mayweather-Brown v. Carter, 3:17-CV-376 (N.D. Ind. May 15, 2017), he alleged prison officials

at the Westville Correctional Facility were not providing him with mental health treatment or

preventing him from attempting suicide. The defendant demonstrated Mr. Mayweather-Brown had

received extensive mental health treatment and was not in danger of committing suicide. The court

denied the request for preliminary injunctive relief asking to be removed from the Behavior

Management Program where he was provided mental health treatment and prevented from attempting

suicide. Later, Mr. Mayweather-Brown voluntarily dismissed the case.
USDC IN/ND case 3:20-cv-00305-DRL-MGG document 2 filed 04/14/20 page 2 of 6


        In Mayweather-Brown v. Sevier, 3:18-CV-542 (N.D. Ind. July 18, 2018), he alleged he was being

housed in a cell at the Westville Correctional Facility with inadequate ventilation and extreme

temperatures. After receiving a response from the defendant, the court found his allegation of

imminent danger was not credible. Mr. Mayweather-Brown voluntarily dismissed the case.

        In Mayweather-Brown v. Sevier, 3:18-CV-712 (N.D. Ind. filed August 29, 2018), he alleged

correctional officers at the Westville Correctional Facility assaulted him and threatened to do so again.

After the preliminary injunction motion was fully briefed, the court found Mr. Mayweather-Brown

made inconsistent statements and denied the motion. The court found his allegations about the attack

and threats lacked credibility. Mr. Mayweather-Brown was denied leave to proceed in forma pauperis,

and the case was dismissed when he did not pay the filing fee.

        In Mayweather-Brown v. Sevier, 3:19-CV-252 (N.D. Ind. filed March 29, 2019), he alleged he was

being served spoiled food at the Westville Correctional Facility which made him vomit. After the

preliminary injunction motion was fully briefed, the court found Mr. Mayweather-Brown had been

served cold food he found unpleasant, but not spoiled food. The court found he had been offered

medical treatment for vomiting but refused it. The court found he lied about asking to be removed

from a Kosher diet. The court found he lacked credibility, was not in imminent danger of serious

physical harm, and denied the motion for a preliminary injunction. Mr. Mayweather-Brown voluntarily

dismissed the case.

        In Mayweather-Brown v. Sevier, 3:19-CV-409 (N.D. Ind. filed May 24, 2019), he alleged he was

being feed eggs which could cause him to experience anaphylactic shock. In response, the defendant

provided medical records showing Mr. Mayweather-Brown was on an egg free diet even though his

allergic reaction was the lowest detectable. Mr. Mayweather-Brown voluntarily dismissed the case.

        In Mayweather-Brown v. Galipeau, 3:20-CV-153 (N.D. Ind. filed February 19, 2020), he alleged

there was inadequate ventilation and extreme heat in his cell at the Westville Correctional Facility. The



                                                   2
USDC IN/ND case 3:20-cv-00305-DRL-MGG document 2 filed 04/14/20 page 3 of 6


defendant provided evidence showing Mr. Mayweather-Brown was not suffering any adverse

respiratory difficulties and that the temperature and ventilation in his cell were not inappropriate. In

addition, Mr. Mayweather-Brown refused to change cells when offered the opportunity. The court

found his allegation of imminent danger was not credible, denied the preliminary injunction, and

denied leave to proceed in forma pauperis. Mr. Mayweather-Brown was given the opportunity to

continue the lawsuit if he pays the $400 filing fee. This case remains pending.

        Now, for the seventh time, Mr. Mayweather-Brown again alleges he is in imminent danger. He

suggests there is a wide-ranging conspiracy at the Westville Correctional Facility that authorizes

corruption, excessive force, intimidation, and the falsification of state documents. In support of this

theory, he suggests officers used excessive force against him on February 21, 2020 when they extracted

him from his cell after he covered his window in violation of prison rules. He also alleges force was

used against another inmate, but he has provided no details, so it is impossible to know whether the

force was justifiable.

        Mr. Mayweather-Brown alleges he was outside wearing a coat and sweatpants on April 1, 2020.

He alleges the temperature was 40-50 degrees Fahrenheit. After 20 minutes he was cold and wanted

to come inside because he feared he might catch influenza. However, being outside under those

conditions did not place him in imminent danger of serious physical injury. Moreover, influenza is not

contracted by being cold. See https://www.health.harvard.edu/diseases-and-conditions/10-flu-myths.

Because he was not immediately let in, he beat on the plexiglass window for 45 minutes. In response,

a weapons team was called. He alleges they attempted to use force against him, he but doesn’t say they

successfully used any force against him. Rather, he says he was placed in a strip cell for 14 days because

he was accused of spitting on a guard. He says he did not spit and is being searched five times a day,

but neither are relevant to whether he is in imminent danger. What is relevant is that being searched

in a strip cell for two weeks doesn’t demonstrate that he was or is in imminent danger.



                                                    3
USDC IN/ND case 3:20-cv-00305-DRL-MGG document 2 filed 04/14/20 page 4 of 6


        To meet the imminent danger standard, the threat complained of must be real and proximate.

Ciarpaglini v. Saini, 352 F.3d 328, 330 (7th Cir. 2003). Only “genuine emergencies” qualify as a basis

for circumventing § 1915(g). Lewis v. Sullivan, 279 F.3d 526, 531 (7th Cir. 2002). Mr. Mayweather-

Brown’s allegation of imminent danger in this case is baseless—just as were his allegations of imminent

danger in his prior six lawsuits.

        This circuit requires litigants to be restricted when they attempt to “bamboozle” the court by

seeking to proceed in forma pauperis after they have been informed that they are barred from doing so:

        Litigants to whom § 1915(g) applies take heed! An effort to bamboozle the court by
        seeking permission to proceed in forma pauperis after a federal judge has held that §
        1915(g) applies to a particular litigant will lead to immediate termination of the suit.
        Moreover, the fee remains due, and we held in Newlin v. Helman, 123 F.3d 429, 436-37
        (7th Cir. 1997), that unpaid docket fees incurred by litigants subject to § 1915(g) lead
        straight to an order forbidding further litigation. Sloan’s appeal is dismissed for failure
        to pay the appellate filing and docket fees. Until Sloan has paid in full all outstanding
        fees and sanctions in all civil actions he has filed, the clerks of all courts in this circuit
        will return unfiled all papers he tenders. This order does not apply to criminal cases or
        petitions challenging the terms of his confinement, and may be reexamined in two
        years under the approach of Newlin and Support Systems International, Inc. v. Mack, 45
        F.3d 185 (7th Cir. 1995).

Sloan v. Lesza, 181 F.3d 857, 859 (7th Cir. 1999). Here, Mr. Mayweather-Brown acknowledges he is

three struck, but his attempt to bamboozle the court is no less real. This is now the seventh time he

has claimed he is in imminent danger when he is not. Thus dismissal (even dismissal with prejudice)

would not be sufficient because he has demonstrated that he will not stop attempting to defraud the

court. Neither is a fine sufficient because “[m]onetary sanctions are generally not as effective against

a pro se plaintiff proceeding as a pauper.” Hoskins v. Dart, 633 F.3d 541, 544 (7th Cir. 2011).

        The appropriate sanction here is to restrict him. “Abusers of the judicial process are not

entitled to sue and appeal without paying the normal filing fees—indeed, are not entitled to sue and

appeal, period. Abuses of process are not merely not to be subsidized; they are to be sanctioned.” Free

v. United States, 879 F.2d 1535, 1536 (7th Cir. 1989). “Federal courts have both the inherent power and




                                                      4
USDC IN/ND case 3:20-cv-00305-DRL-MGG document 2 filed 04/14/20 page 5 of 6


constitutional obligation to protect their jurisdiction from conduct which impairs their ability to carry

out Article III functions.” In re McDonald, 489 U.S. 180, 185 n. 8 (1989) quoting In re Martin-Trigona,

737 F. 2d 1254, 1261 (2nd Cir. 1984). Though a single instance of mistakenly alleging imminent danger

would generally not be a basis for imposing a filing restriction, seven certainly is. Mr. Mayweather-

Brown has been repeatedly told he may not proceed unless he is in imminent danger. He has been

repeatedly told his allegations of imminent danger are insufficient. Yet he continued to make claims

that were proven demonstrably false. Now he brings this case that does not plausibly allege that he

was or is in imminent danger of serious physical injury. Enough is enough.

         Accordingly, this case will be dismissed, the filing fee assessed, and Mr. Mayweather-Brown

restricted until he has paid in full all outstanding filing fees and sanctions imposed by any federal court.

The restriction imposed by this order does not restrict him from filing a notice of appeal nor “impede

him from making any filings necessary to protect him from imprisonment or other confinement, but

. . . [it does] not let him file any paper in any other suit . . . until he pays the money he owes.” Support

Sys. Int’l v. Mack, 45 F.3d 185, 186 (7th Cir. 1995).

         For these reasons, the court:

         (1) DISMISSES this case WITHOUT PREJUDICE;

         (2) ORDERS the plaintiff, Quintin J. Mayweather-Brown, IDOC # 149877, to pay (and

the facility having custody of him to automatically remit) to the clerk of this court 20 percent of the

money he receives for each calendar month during which he receives $10.00 or more, until the $400.00

filing fee is paid in full;

         (3) DIRECTS the clerk of court to create a ledger for receipt of these funds;

         (4) DIRECTS the clerk of court to return, unfiled, any papers filed in any cases by or on behalf

of Quintin J. Mayweather-Brown (except for a notice of appeal or unless filed in a criminal or habeas




                                                        5
USDC IN/ND case 3:20-cv-00305-DRL-MGG document 2 filed 04/14/20 page 6 of 6


corpus proceeding) until he has paid in full all outstanding fees and sanctions in all civil actions in any

federal court;

        (5) DIRECTS the clerk to note on the docket of this case any attempted filings in violation of

this order; and

        (6) DIRECTS the clerk to ensure that a copy of this order is mailed to each facility where the

plaintiff is housed until the filing fee has been paid in full.

        SO ORDERED.

        April 14, 2020                                     s/ Damon R. Leichty
                                                           Judge, United States District Court




                                                      6
